Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is Group I, now claims 31 and 51-67 and 69-71. Applicant made the election without traverse in the reply filed on 4/2/21
Claims 32-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/21. An action on the merits of claims 31, 51-67 and 69-71 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31, 51-67 and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 66 is indefinite because it is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the specific features of the shipping and expansion device (including the paper) that facilitate the paper being expandable as functionally claimed. This rejection is the same as it was last time.
Independent claims 31 and 51 are indefinite because it is not apparent whether the structural elements recited after the phrase “further including” in the last paragraphs thereof are also intended to be made from substantially recyclable paper or board materials as formerly apparently recited for all of the elements of the independent claims.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 51-67 and 69-71 are rejected on the ground of non-statutory double patenting as being unpatentable over claims of record of U.S. Patent No. 10,766,690. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the patent claims to construct the device claimed in the subject application for the purpose of providing a more economical device.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 53, 63-67 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (2014/0027553). The rejection is essentially the same as last time as to the portions of the claims that were not amended in the latest reply. Thus, as set forth in the rejection last time:
“Page discloses most of the features of the claims. With respect to independent claim 31 these are:
The claimed combined shipping and expansion device can be system 10. Thus, the claimed container can be container 30. The claimed roll of slit sheet material can be roll 50, 52. It comprises a core member as claimed (hollow core 50) and slit sheet material (material 52) as also claimed. The claimed dispensing opening can be opening 38. 
Additionally, per the disclosure in [0064] all components of the device (system 10) can be recyclable, biodegradable and compostable. Therefore, what is missing from Page is disclosure of recyclable paper or board specifically, for the components of the device recited in claim 31, including the container. On the other hand, recyclable paper or board is conventional recyclable material including container material. Given the above noted disclosure in Page, and the knowledge in the art of recyclable paper or board, it would have been obvious to construct the device of claim 31 from recyclable paper or board as claimed, for the purpose of providing more economical materials for the recyclable device of Page.
Regarding the dependent claim features, Page discloses some of these as well. Thus, the friction member of claim 51 can be one of support members 72 and 74. The claimed movable member of claim 54 can also be one of the support members 72 and 74. However, it can also be cord 80. Additionally, the claimed releasable attachment mechanisms of claims 55 and 56 can be core plugs 76 and 78. Still further, the fastener of claim 58 can be passageway 78p, the threaded end of the rod as described in [ 0079] or threads 178t as described in [0080].
However, the dependent claim features of claims 52-53, 59 and 62-67 may not be disclosed in Page. On the other hand these features are also conventional or well within the level of skill of one of ordinary skill in the relevant art to provide. Therefore, it would have been obvious to provide the device of Page with the missing features, in order to provide a more economical device or one that functioned better for its intended purpose. 
The features of new claims 68-70 also appear to be disclosed in Page. However, the claim features also all appear to be well within the level of skill of one of ordinary skill in the relevant art to provide, setting aside the disclosure in Page. Therefore, it would also have been obvious to provide these features to the apparatus in Page, for the purpose of providing a more economical apparatus, one that better meets the recyclability requirements disclosed in the reference or one that more smoothly and consistently dispenses material. 
The rejection contains a statement that is not quite correct and that applicant appears to have used as a basis for a traverse. Therefore, initially, the examiner corrects the statement of rejection bridging pages 7-9 above to read: “it would have been obvious to construct the device of Page et al. from substantially entirely recyclable paper or board materials, as claimed in claim 31, for the purpose of providing more economical materials for the recyclable device of Page et al.”
Furthermore, this time around, the examiner notes that based on the statements in the rejection itself the friction member now added to claim 31 can be one of support members 72 and 74. Furthermore the requirement now also added to claim 31 that the friction member be comprised of paper or corrugated board is disclosed in Page in at least the last sentence of [0073]. 
Still further regarding the new requirement in claim 31 that the core member is comprised of paper or corrugated board, this feature may not be expressly disclosed in Page. However, it is notorious in the art to form a core member of a roll of sheet material from paper or corrugated board. Therefore, it would have been obvious to form the roll of Page to comprise paper or corrugated board as claimed in order to form the apparatus of Page in an economical fashion.

Claims 51-52 and 54-62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The examiner interprets claim 51 in the following manner for the purposes of the comparison of the claim with the prior art. Lines 13-16 of claim 51 require that all of the structure recited in the claim is made from substantially entirely recyclable paper or board materials so that it can be recycled as claimed. Therefore, at least the limitations in lines 13-16 of claim 51 should be moved to the end of the claim (as they were before) to make it clear that all of the claimed structure is made from substantially entirely recyclable paper or board materials.

Claims 69 and 71 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note the commentary immediately above.

Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
i     Regarding the non-elected claims, the applicant argues for rejoinder based upon applicant’s contention that the claims require all of the features of claim 31 from which they depend. This appears to actually be two separate arguments and they are responded to as follows.
As to the argument that the non-elected claims require all of the features of claim 31 these are taken under advisement. However, if the applicant turns out to be correct, then the applicant’s argument that the claims should be rejoined (should claim 31 be found to be allowable) on the basis that they require all of the features of claim 31 appears to be valid.
As to the apparent argument applicant is still making that the non-elected claims are dependent claims that are dependent on claim 31 the examiner reiterates the previous finding that the non-elected claims are in fact not dependent claims. This is so at least because the non-elected claims fail to further limit claim 31.

ii     The arguments in support of the traverse of the rejection of claim 66 have been considered. However, once again they are unconvincing because the applicant has mischaracterized the rejection and therefore has not addressed the substance of the rejection. First of all, applicant argues that the features of claim 66 relate to the paper itself and not to the shipping and expansion device. This is clearly incorrect since claim 66 according to its own preamble is directed to the combined shipping and expansion device of claim 31 of which the paper is a part.
Second applicant argues that the language of claim 66 refers to the quality of the slit sheet paper. This characterization of claim 66 is not understood in terms of how it is supposed to affect the rejection. As previously found by the examiner claim 66 is entirely functional. The claim recites no structure that supports the functions recited in the claim. Such structure has been found by the examiner to constitute essential elements that must be claimed. Applicant has yet to properly address the rejection.

iii        Applicant first argues that with regard to the obviousness rejection, that the core plugs of Page (1) simply cannot be made of paper or board material and (2) are plainly not capable of being recycled in a paper recycling facility. In response, and once more regarding (1), applicant’s argument is not commensurate with the scope of claim 31. Claim 31 simply does not require any core plugs, much less core plugs that are made of paper or paperboard. Correspondingly, therefore, the rejection does not find that the core plugs of Page are made of paper or paperboard or that it would have been obvious to make the core plugs of page from paper or paperboard. Instead, the examiner has found that it would have been obvious to make some embodiments of the shipping and expansion device of Page from substantially entirely recyclable paper or board materials (regardless of whether the core plugs are or are not made of recyclable paper or board materials) based on Page et al. at [0064]. Moreover, neither the applicant nor the examiner can argue with the express teaching in Page.
Regarding (2), and once more, this is simply conjecture on the part of the applicant and the examiner will never be convinced by such conjecture. A paper recycling facility clearly may also have equipment on hand to recycle other materials such as plastics. Applicant has no basis to argue, without more, that the core plugs of Page “are plainly not capable of being recycled in a paper recycling facility”. That depends on the paper recycling facility in question.

Applicant’s second argument is that the features of numerous dependent claims have been improperly disregarded. This argument is rejected. For example, each rejected dependent claim is mentioned in the statement of the rejection. In another example, applicant specifically argues the features of claims 59-62. As indicated above,  these claims have been allowed based upon their dependency on claim 51. Therefore, applicant’s arguments are moot. 

Applicant’s third argument is convincing. Independent claim 51 is therefore allowable over the prior art of record as indicated immediately above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736